DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on July 20, 2022:
Claims 1-11 are pending;
The 112 and prior art rejections set forth in the previous Office Action are withdrawn in light of the amendment.
Information Disclosure Statement
The information disclosure statement filed June 22, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the nonaqueous electrolyte secondary battery comprising the positive electrode, negative electrode, separator and nonaqueous electrolyte and wherein the positive electrode includes the positive current collector, positive electrode active material and insulating layer containing Li3PO4, an inorganic filler and a binder, the insulating layer configured to exhibit a value of 13% or less thermal shrinkage factor as recited in claim 1.
The Examiner agrees with Applicant’s remarks (see response filed July 20, 2022, pages 5-7) regarding the amended inclusion of Li3PO4 in the claimed insulating layer.  The closest prior art of record, JP 2015-072758 does not reasonably teach or suggest the additional presence of Li3PO4 in the insulating layer and the presence of such is shown by the instant invention to provide a benefit.  However, since neither JP 2015-072758 nor the remaining prior art of record, alone or in combination, teach or suggest of Li3PO4 in the manner recited in claim 1, much less to the insulating layer containing Li3PO4, an inorganic filler and binder to which the insulating layer having these components is further configured to exhibit a value of 13% or less thermal shrinkage factor, the claimed invention is held to have novelty over the cited prior art of record and allowable for such reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725